Citation Nr: 1445253	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  93-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability to include posttraumatic stress disorder (PTSD) prior to June 11, 2011.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from July 1965 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a January 2013 decision, the Board denied an initial rating in excess of 30 percent for PTSD for the period prior to November 7, 1996 and denied an initial rating in excess of 30 percent for PTSD for the period from November 7, 1996 to June 10, 2011.  The Board granted a 70 percent rating for PTSD from June 11, 2011.  The Veteran appealed the January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion of the parties and remanded the part of the Board's decision that denied entitlement to an initial rating in excess of service-connected PTSD prior to June 11, 2011 for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran, through his attorney, requested a three-way videoconference hearing before a member of the Board.  The Veteran has not been afforded such a Board hearing.  The Veteran should be scheduled for a videoconference hearing before the Board with the Veteran located at the St. Louis VA Regional Office and his attorney located at the San Diego VA Regional Office.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a three-way videoconference hearing before a member of the Board with the Veteran located at the St. Louis VA Regional Office and his attorney located at the San Diego VA Regional Office.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



